   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 1 of 53




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Jared Goyette,                                         Ct. File No. 20-cv-01302
On behalf of himself and other similarly                         (WMW/DTS)
situated individuals,


                                                     DEFENDANTS’
                       Plaintiff,                  MEMORANDUM IN
                                               OPPOSITION TO PLAINTIFF’S
         v.                                       MOTIONS FOR CLASS
                                                  CERTIFICATION AND
City of Minneapolis; Minneapolis Chief         TEMPORARY RESTRAINING
of Police Medaria Arradondo in his                      ORDER
individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his individual and official
capacity, Minnesota State Patrol Colonel
Matthew Langer, in his individual and
official capacity; and John Does 1-2, in
their individual and official capacities.

                        Defendants.



                               INTRODUCTION

      This case involves the Minneapolis Police Department (“MPD”) and the

Minnesota State Patrol’s attempts to restore order and protect the public during

the unprecedented, chaotic, and at times destructive civil unrest following the
    CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 2 of 53



tragic death of George Floyd on May 25, 2020. Plaintiff Jared Goyette, a freelance

journalist, filed this putative class action against various state and city entities and

officials, challenging the treatment of the media by law enforcement. Plaintiff

contemporaneously moved for a temporary restraining order (“TRO”) and class

certification; these motions are currently before the Court.

      Plaintiff’s request for a TRO should be denied because Plaintiff has not

carried his burden to show that any of the requirements of a TRO are met here,

particularly where the heat of the chaotic, volatile, and at times violent protests

has subsided. Plaintiff’s premature motion for class certification fails because

Plaintiff cannot establish that any of the requirements for class certification are

met. Therefore, Defendants respectfully request that the Court deny Plaintiff’s

motions in their entirety.1




      1 The state and city defendants are represented by separate counsel in this
matter, but assembled this brief jointly at the specific request of the Court.
Specifically, the City of Minneapolis and Minneapolis Chief of Police Medaria
Arradondo are represented by Heather Robertson and Kristin Sarff.
Commissioner John Harrington and Colonel Matthew Langer are represented by
Solicitor General Liz Kramer, Leah Hedman, and Julianna Passe. Defendant
Robert Kroll has only been served late in the afternoon of June 5 and has not had
an opportunity to participate in the briefing.

       Defendants file this memorandum jointly as required by the Court’s June
3, 2020 Order. [Doc. 18.] Defendants, however, are differently situated and
would request leave to file separate briefing in the future.




                                           2
    CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 3 of 53



                                       FACTS

       On May 25, 2020, George Floyd was killed by an MPD officer. When the

video of this incident circulated, large numbers of justifiably angry citizens came

to protest in the streets of Minneapolis.2

       On Tuesday May 26, 2020, protestors at the Minneapolis Police Third

Precinct building “vandalized police vehicles with graffiti and targeted the

precinct house where the [involved] officers had been assigned . . .”3 Police used

“foam projectiles known as marking rounds and used tear gas to try to repel some

of the protestors . . . .”4

       On Wednesday May 27, 2020, “[h]undreds of protestors poured into the

Minneapolis streets . . .”5 An auto parts store near the Third Precinct was set on

fire, and other nearby stores were looted and vandalized.6 It is on this day that

Plaintiff alleges that he personally was “shot in the face with less-lethal ballistic

ammunition” while engaged in media activities at the Third Precinct. That night

the Minneapolis Fire Department responded to around 30 fires related to the




       2Christine Hauser et al, ‘I can’t Breathe’: 4 Minneapolis Officers Fired
After Black Man Dies in Custody, N.Y. Times, May 26, 2020.
      3 Id.
      4 Id.
      5 Matt Furber, et al, Minneapolis Police, Long Accused of Racism, Face

Wrath of Wounded City, N.Y. Times May 27, 2020.
      6 Id.




                                             3
    CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 4 of 53



protests and Fire Trucks attempting to respond were hit with rocks and other

projectiles.7

       On Thursday May 28, 2020, Minneapolis Police were forced to abandon the

Third Precinct building which was set ablaze by rioters.8 Dozens of fires were set

in Minneapolis and St. Paul, in addition to looting and vandalism at over 100

businesses.9

       On Friday, May 29, 2020, Governor Tim Walz announced that the State was

going to restore order, calling on the resources of the State Patrol and other state

agencies, and the National Guard, in conjunction with local law enforcement in

affected cities.10 A curfew was imposed, however it was largely disregarded and




       7‘We  Must Restore Peace’: Minneapolis Burns During 2nd Night Of
Protests Over George Floyd’s Death”, WCCO, May 28, 2020 (available at
https://minnesota.cbslocal.com/2020/05/28/1-person-shot-dead-during-
minneapolis-riots-over-george-floyds-death/)
       8 Protests Continue to Rage After Death of George Floyd, N.Y. Times, May

28, 2020 (available at https://www.nytimes.com/2020/05/28/us/george-floyd-
national-guard.html)
       9 Tim Elfrink et al, Protests, fires rage through the night in Minneapolis,

Washington Post, May 29, 2020 (available at
https://www.washingtonpost.com/nation/2020/05/28/minneapolis-protests-
george-floyd-death/); Protests Continue to Rage After Death of George Floyd,
N.Y. Times, May 28, 2020.
       10 WCCO, ‘Minneapolis And St. Paul Are On Fire’: Gov. Walz Says Order

Must Be Restored As Twin Cities Enters 4th Day Of George Floyd Unrest, May
29, 2020 (available at https://minnesota.cbslocal.com/2020/05/29/minneapolis-
and-st-paul-are-on-fire-gov-walz-says-order-must-be-restored-as-twin-cities-
enters-4th-day-of-george-floyd-unrest/)




                                         4
    CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 5 of 53



individuals hiding amongst the otherwise peaceful protestors continued to

commit acts of looting, vandalism, and arson.11

      On Saturday May 30, 2020, the largest deployment of National Guard in

Minnesota history was mobilized in addition to State Patrol and local law

enforcement.12 They moved quickly to disperse protestors who remained out after

curfew.13

      On Sunday May 31, 2020, officers arrested around 150 people for breaking

curfew.14 That was the last day that any tear gas or less-lethal munitions (such as



      11  Nick Woltman, Protests descend into chaos in Minneapolis Friday; more
looting, fires in ‘incredibly dangerous’ situation, Pioneer Press, May 29, 2020
(available at https://www.twincities.com/2020/05/29/george-floyd-
minneapolis-cleans-up-after-night-of-destruction-more-peaceful-protests-
continue/); Mary Lynn Smith and Michael Corey, Officials back off after first
blaming outsiders, extremists for Twin Cities violence, Star Tribune, May 31,
2020 (available at https://www.startribune.com/officials-back-off-after-first-
blaming-outsiders-extremists-for-twin-cities-violence/570906572/)
       12 Kyle Brown, Gov. Walz calls for full mobilization of the Minnesota

National Guard; says many protesters from out of state, May 30, 3030 (available
at https://kstp.com/news/citing-largest-national-guard-deployment-in-
minnesotas-history-gov-walz-addresses-efforts-to-contain-george-floyd-
protests/5745408/?cat=1)
       13 ‘We Are In A Position Of Strength Tonight’: Minnesota National Guard

Aggressively Clears Streets; Neighbors Defend Minneapolis Businesses, WCCO,
May 30, 2020 (available at
https://minnesota.cbslocal.com/2020/05/30/additional-1000-national-guard-
soldiers-tapped-for-saturday-in-riot-torn-minneapolis/)
       14 John Reinan, A dramatic clash during George Floyd protest turns into

peaceful arrest in Minneapolis, Star Tribune, June 1, 2020 (available at
https://www.startribune.com/a-dramatic-clash-during-george-floyd-protest-
turns-into-peaceful-arrest-in-minneapolis/570918032/).



                                        5
    CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 6 of 53



marking rounds or foam bullets) were used by the MPD or State Patrol. (Gerlicher

Decl. ¶ 14, Langer Decl. ¶ 5.)

      From Monday, June 1, 2020, through Friday, June 5, 2020, there have been

no major incidents of rioting, vandalism, looting, or arson.

      The MPD did deploy tear gas or less-lethal munitions (foam rounds or

marking rounds) to attempt to restore order and protect lives and property.

(Gerlicher Decl. ¶ 3, 4, 7, 8.) During the state of civil unrest, the MPD had a chain

of command to authorize the use of the tear gas or less-lethal munitions. (Id.)

Officers at the scene had to radio for permission from the incident commander,

giving details of why they are asking to use tear gas or munitions, for example that

the crowd is throwing rocks or bottles at officers on scene. (Id.) The incident

commander would decide whether to authorize the use of the requested force in

consultation with the Chief of Police. (Id.) If the force was authorized, the on-

scene commanders directed its use by individual officers. (Id.)

      MPD incident commanders did not approve the use of force specifically

against the media, and certainly did not authorize the use of force because

individuals were members of the media. (Id. at ¶5.) While individual officers have

discretion to use the “marking rounds” or “foam bullets” it is only in situations

where there is an imminent threat to life or safety. (Id. at ¶4.) It is against the

policy and customs of the MPD to use tear gas or munitions punitively against




                                         6
    CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 7 of 53



anyone, including members of the media. (Id. at ¶9.) This was a rapidly evolving,

violent, and dangerous situation and there may have been members of the media

inadvertently affected. (Id. at ¶10.)

      The State Patrol assisted the MPD on the evenings of May 26 and May 27 to

provide a perimeter for the MPD and did not use chemical irritants or less-lethal

munitions, and deployed only four “marking rounds.” (Langer Dec. ¶3.) The

State Patrol became more involved beginning the evening of May 28, when law

enforcement agencies across the State joined efforts to restore order in Minneapolis

and the broader metropolitan area. (Langer Dec. ¶ 4.) The State Patrol deployed

chemical irritants or less-lethal munitions to attempt to restore order to

Minneapolis and St. Paul and to protect their residents. (Id.) The State Patrol gave

dispersal orders requiring everyone to vacate a particular area they were

attempting to secure, according to its normal practice. (Id.) Such orders applied

to all individuals, including the media. (Id.) The State Patrol does not have a

practice or policy of targeting or harassing members of the media. (Id.) The State

Patrol has a policy to respect the rights of the people to peacefully assemble and

works to preserve peace, protect public safety, provide traffic safety service, and

prevent the destruction of property at protests and demonstrations. (Id.)

      Plaintiff filed this action on June 2, 2020. Plaintiff contemporaneously

moved for a temporary restraining order and for class certification. Plaintiff alleges




                                          7
    CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 8 of 53



four incidents with media involving the State Patrol, and none of those incidents

involve Plaintiff.15 (Compl. ¶¶ 26, 27, 33, 34.) Plaintiff alleges thirteen incidents

involving the MPD, including the incident Plaintiff was involved in on May 27.16

(Compl. ¶¶ 29, 30, 31, 36, 38, 46, 64-69, 48, 51-54, 57.) Ten additional incidents are

alleged where no specific agency is identified. (Compl. ¶¶ 32, 35, 28, 38, 39, 40,

47, 49, 50, 56.)

       Plaintiff brings claims against the City of Minneapolis, Minneapolis Chief of

Police Medaria Arradondo in his individual and official capacities, and police

union president Robert Kroll is his individual and official capacities. Plaintiff also

brings claims against two state government officials in both their individual and

official capacities: Minnesota Department of Public Safety Commissioner John

Harrington and Minnesota State Patrol Colonel Matthew Langer (“State

Defendants”).17




       15 State Defendants dispute the factual allegations in the Complaint
pertaining to the State Patrol. However, due to the time constraints State
Defendants do not yet have detailed affidavits regarding those alleged situations
at this time.
       16 City of Minneapolis Defendants have had no opportunity to investigate

the incidents alleged by Plaintiffs.
       17 Plaintiff also purports to bring claims against “John Does 1-2” in their

individual and official capacities. Because Defendants are not aware of the
identity of the John Doe Defendants, they are not currently represented by the
counsel for the City or State Defendants.



                                          8
     CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 9 of 53



                                    ARGUMENT

I.     THE COURT SHOULD DENY PLAINTIFF’S MOTION FOR A TEMPORARY
       RESTRAINING ORDER

       Plaintiff seeks to enjoin all Defendants from taking certain actions against

“Class Members who [have] identified themselves as a member of the news

media” or if “it is ‘reasonably clear’ that the individual is engaged in news

gathering activities.” (Motion [Doc. No. 8], at 1.) (emphasis added). Plaintiff seeks

to prevent Defendants from taking the following actions against any Class

Member: (1) using chemical agents (i.e. pepper spray, tear gas, inert smoke); (2)

using physical force (i.e. flash bang grenades, non-lethal projectiles, riot batons, or

“any other means”); (3) arresting, detaining or taking into custody; and (4) using

threatening language or gestures to harass or intimidate. (Id.) This injunction

should be denied.

       Injunctive relief is an “extraordinary remedy never awarded as a matter of

right.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). A TRO may

be granted only if the moving party can demonstrate: (1) the moving party’s

probability of success on the merits; (2) the threat of irreparable harm to the

moving party; (3) the balance between this harm and the injury that granting the

injunction will inflict on other interested parties; and (4) the public interest in the

issuance of the injunction. Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d 109, 114 (8th




                                           9
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 10 of 53



Cir. 1981). Plaintiff has the “complete burden” of proving all the factors. Gelco

Corp. v. Coniston Partners, 811 F.2d 414, 418 (8th Cir. 1987).

      A.     Plaintiff’s TRO Motion is Inappropriate As to The State
             Defendants.

      Plaintiff’s TRO Motion seeks an order enjoining the State Defendants from

the use of various tactics to combat rioting, civil unrest and restore order. (TRO

Motion, at 1.) Nowhere in Plaintiff’s Complaint or Declaration does he make any

allegation that the State Defendants caused him (Mr. Goyette) harm. (See generally

Compl. and Declaration of Jared Goyette [Doc. No. 9].) For this reason alone, he

has little likelihood of success against the State Defendants and Plaintiff’s TRO

Motion must be denied as applied to them.

   B. Plaintiff Fails to Carry His Burden to Demonstrate that Injunctive Relief
      Is Warranted.

      Plaintiff carries the burden to submit evidence in support of his motion.

Gelco, 811 F.2d at 418. Plaintiff’s Motion should be denied because he fails to show

that he has a likelihood of success on the merits, fails to show irreparable harm

will result, and fails to show that the equities and public interest justify issuance

of an injunction.

      1. Irreparable Harm

      Failure to show irreparable harm is an independently sufficient ground for

denying a preliminary injunction. Watkins, 346 F.3d at 844. To make a showing of




                                          10
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 11 of 53



irreparable harm, Plaintiff “must show that the harm is certain and great and of

such imminence that there is a clear and present need for equitable relief.” Novus

Franchising, Inc. v. Dawson, 725 F.3d 885, 895 (8th Cir. 2013).

      While it is true that loss of First Amendment freedoms can constitute

irreparable harm, there still must be the imminent likelihood of that harm. Latino

Officers Ass'n v. Safir, 170 F.3d 167, 171 (2d Cir. 1999). “Issuing a preliminary

injunction based only on a possibility of irreparable harm is inconsistent with [the

Supreme Court’s] characterization of injunctive relief as an extraordinary remedy

that may only be awarded upon a clear showing that the plaintiff is entitled to

such relief.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (citing

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)). Here, Plaintiff cannot

show that the violations that were alleged to have occurred, over a period of five

days of intense civil unrest, are likely to imminently continue.

      As the rioting in the Twin Cities area has subsided, Plaintiff cannot establish

a need for the issuance of the TRO here. Minnesota has enjoyed several nights of

relative quiet and peaceful protests, and no new allegations have been made by

members of the media to indicate an ongoing concern and neither less-lethal

munitions nor tear gas have been used by law enforcement. Though Plaintiff’s

Complaint was filed on June 2, the latest “targeting” of the media alleged in the




                                          11
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 12 of 53



Complaint occurred on May 31. (Compl. ¶¶ 29, 31, 59). Given the current climate,

Plaintiff cannot show a threat of imminent or irreparable harm.

      2. Balance of Harms

      Courts must “consider the effect on each party of the granting or

withholding of the requested relief.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

at 24. As Plaintiff has not demonstrated that he suffered harm from the State

Defendants, he cannot show that the balance of harms is in his favor as to them.

Dataphase, 640 F.2d at 114.    Further, Plaintiff claims that his First Amendment

rights have been chilled, but this is belied by his admission that he continued to

report on the civil unrest in Minneapolis in the subsequent days and that he

intends to continue. (Goyette Dec. ¶¶ 8-10.)

      Plaintiff cannot establish that the balance of harms or public interest favors

him because he fails to plead sufficient grounds or factual allegations that

Defendants targeted him or other members of the media. It is unclear how he

arrives at the conclusion that members of the media were targeted rather than

involved in an accidental interaction during a riot.

      While the Defendants have repeatedly acknowledged the critical role of the

media, Plaintiff wholly dismisses the Defendants’ interest in maintaining public

safety. However, the government “has a strong interest in ensuring the public

safety and order, in promoting the free flow of traffic on public streets and




                                         12
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 13 of 53



sidewalks, and in protecting the property rights of all its citizens.” Madsen v.

Women's Health Ctr., Inc., 512 U.S. 753, 768 (1994). This interest has been so strong

that it has actually supported injunctions which have curtailed the First

Amendment rights of citizens. See id.

      The harm to the Defendants if the Court enters an injunction would be

extraordinary as it would complicate efforts to control riots, breaches of the peace,

or other chaotic situations.        Plaintiff’s allegations occurred during an

unprecedented time of rioting, looting, arson and civil unrest in Minnesota when

the Defendants were trying to restore order. Ascertaining who is actually a

member of the media is challenging, especially when the scenes were dark and

chaotic. Discerning between protesters, onlookers, members of the media, and

people who may be committing crimes is extraordinarily difficult, especially in

cases where people claim to be with the media but have no photo badge or

credentials displayed. The first incident described by Plaintiff Goyette clearly

involved a chaotic situation where it would be difficult for an officer to identify

press, merely by the existence of a camera and monopod, 50 yards away. Law

enforcement were figuratively, and at times literally, attempting to keep the Twin

Cities from burning down.

       The Defendants have an interest in the restoration of order and in ensuring

public safety. Should this TRO be granted, law enforcement officers will be




                                         13
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 14 of 53



severely hampered in their ability to respond to situations rapidly unfolding on

the street. For example, under the proposed order, if members of the news media

are positioned between officers and individuals who are attempting to cause

harm, officers would face contempt of court for physically moving the news media

out of the way, or using tear gas in the vicinity of the media to try to get the

malefactors to disperse.

      “Another consideration in the balance of harm calculus is whether the

defendant has already voluntarily taken remedial action.” Heather K. by Anita K.

v. City of Mallard, Iowa, 887 F. Supp. 1249, 1260 (N.D. Iowa 1995) (citing Sanborn

Mfg. Co. v. Campbell Hausfeld/Scott Fetzer Co., 997 F.2d 484, 489–90 (8th Cir. 1993)).

Injunctive relief may be “wholly unnecessary” where the defendant has taken

action to address the concerns of plaintiff. Sanborn Mfg. Co., 997 F.2d at 489

(quoting Burndy Corp. v. Teledyne Indus., Inc., 748 F.2d 767, 774 (2d Cir.1984)). Here,

the Governor has clearly declared that it was improper to arrest a particular

member of the press. (Compl. ¶16.) Officers were instructed to immediately

release any individuals swept up in arrests who were identified as journalists.

(Gerlicher Decl. ¶ 6.)

      Furthermore, just today, the Minneapolis City Council voluntarily entered

into a TRO with the Minnesota Department of Human Rights which accelerates

discipline review of officer conduct (which would include the complained-of




                                          14
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 15 of 53



actions here) and requires that crowd control weapons, including chemical agents

and marking rounds, during protests and demonstrations must be authorized by

the Chief of Police or his designee.18 These measures have already had success;

Plaintiff has not identified any media-related incidents since May 31. The balance

of harms weighs against granting a TRO.

      3. Public Interest

      The public interest favors denial of Plaintiff’s motion because he cannot

establish any chilling effect occurred and during this unprecedented period of

rioting and civil unrest the public’s interest in the restoration of order and public

safety was paramount.        During this period, hundreds of businesses were

destroyed, damaged, or looted, and fires were set all over the Twin Cities.19 The

public was clamoring for order and a restoration of the peace. Order has since

been restored and peaceful protests continue, as does the unfettered media

reporting of those events. Even if Plaintiff were able to establish class certification,




      18  State of Minnesota v. City of Minneapolis, Stipulation and Order
(available at
https://lims.minneapolismn.gov/Download/File/3733/Stipulation%20and%20
Order%20Signed.pdf). City Council in a special session approved the terms of
the stipulation June 5, 2020. (https://lims.minneapolismn.gov/File/2020-00627)
       19 Josh Penrod and C.J. Sinner, Businesses damaged in Minneapolis, St.

Paul after riots, Star Tribune, June 4, 2020 (available at
https://www.startribune.com/minneapolis-st-paul-buildings-are-damaged-
looted-after-george-floyd-protests-riots/569930671/)



                                          15
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 16 of 53



the public interest would favor denial of the TRO Motion in light of the chaotic

and overwhelming unrest that engulfed the Twin Cities.

      4. Likelihood of Success on the Merits

      “[A]n injunction cannot issue if there is no chance of success on the merits.”

Mid-Am. Real Estate Co. v. Iowa Realty Co., 406 F.3d 969, 972 (8th Cir. 2005). The

question of whether a plaintiff is likely to succeed on the merits requires the court

to weigh the equities to determine whether “the balance of equities so favors the

movant that justice requires the court to intervene . . . until the merits are

determined.” Calvin Klein Cosmetics Corp. v. Lenox Laboratories, Inc., 815 F.2d 500,

(8th Cir.1987) (quoting Dataphase, 640 F.2d at 113)). In this case, Plaintiff is not

asking for a prohibitory injunction to freeze the status quo, but rather a mandatory

injunction which orders a party to take action: to order officers to change their

tactics and severely limit when force can be deployed near members of the news

media. Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 878-

79 (9th Cir. 2009). These types of injunctions are particularly disfavored and will

not be granted unless extreme or very serious damage will result and are not

issued in doubtful cases. Id.

         a. Plaintiff is not likely to succeed on the merits against State
            Defendants




                                         16
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 17 of 53



       Plaintiff has not put forth any argument or evidence showing a likelihood

of success on the merits as to the State Defendants, in either their official or

individual capacities.

                 i. Plaintiff makes no allegations against State Defendants.

      First, and most fundamentally, Plaintiff’s Complaint and Declaration makes

no claim that the State Defendants caused him harm or had any negative

interaction with him. Instead, the Complaint includes allegations regarding State

Defendants’ interactions with other members of the media who are not parties

here and, for the reasons described below, class certification at this time is

inappropriate. Plaintiff has therefore not demonstrated a likelihood of success on

the merits as to the State Defendants.

                ii. Plaintiff has no valid section 1983 claims against State

                    Defendants

      To the extent Mr. Goyette or the putative class brings claims pursuant to

Section 1983, those claims fail. First, as to the official-capacity claims for damages,

they are barred by Eleventh Amendment immunity. U.S. Const. amend. XI; see also

Kentucky v. Graham, 473 U.S. 159, 169 (1985); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984). The 1983 claims against the State Defendants

in their official capacities for damages also fail because Section 1983 does not

authorize claims against state officials. “[N]either a State nor its officials acting in




                                          17
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 18 of 53



their official capacities are ‘persons' under § 1983.” Will v. Michigan Dept. of State

Police, 491 U.S. 58, 71 (1989). Rather, Plaintiff may only bring claims against State

Defendants in the official capacities for prospective injunctive relief, but Plaintiff

does not have standing to do so as the facts alleged in the Complaint are unlikely

to repeat in the future. O’Shea v. Littleton, 414 U.S. 488, 496 (1974) (holding plaintiff

lacked standing to obtain prospective injunctive relief because it was pure

speculation that he would be charged with a crime in the future).

      As to the individual-capacity claims against the State Defendants, they also

fail. Indeed, the complaint identifies no specific acts taken by the State Defendants.

Tellingly, these individuals are hardly mentioned in the complaint.              It goes

without saying that it was not Chief Harrington or Colonel Langer who allegedly

retaliated against members of the media or used any force. This is fatal to

plaintiffs’ 1983 claims against State Defendants because Section 1983 does not

allow vicarious liability. White v. Jackson, 865 F.3d 1064, 1076 (8th Cir. 2017).

Rather, Plaintiff must plead the personal involvement of these State Defendants to

state a claim under Section 1983. Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th Cir.

2006) (holding that to allege a viable 1983 claim against a supervisory defendant a

plaintiff must allege “specific facts of personal involvement in, or direct

responsibility for, a deprivation of his constitutional rights.”).




                                           18
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 19 of 53



      To state an individual capacity claim under 1983, a plaintiff must be able to

prove “that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Id. (quoting Ashcroft v. Iqbal, 556

U.S. 662, 676 (2009).). While Plaintiff claims inadequate supervision and/or

training, such a blanket allegation, without facts to support it, will not survive a

motion to dismiss.       The Complaint contains almost no factual allegations

pertaining to the supervisory or training responsibilities/actions of the State

Defendants. “[A] general responsibility for supervising the operations of [an

agency] is insufficient to establish the personal involvement required to support

liability.” Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995). Rather, the Plaintiff

must plead “the supervisor’s corrective inaction amounts to deliberate

indifference or tacit authorization of the offensive [practices]. A single incident,

or isolated incidents, do not ordinarily satisfy this burden.” Williams v. Willits, 853

F.2d 586, 588 (8th Cir. 1988) (internal quotation marks and citations omitted).

      Nor can Plaintiff circumvent these restrictions by alleging that state policies

or customs caused their injury, because the Monell exception to Eleventh

Amendment immunity does not apply to state actors. See Brewington v. Keener, 902

F.3d 796, 801 (8th Cir. 2018).

               iii. Plaintiff has not pled any sufficient state custom or deliberate
                    indifference.




                                           19
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 20 of 53



       Even if Plaintiff were able to overcome the defenses outlined above, his

Section 1983 claims still fail. Plaintiff makes the shocking statement that State

Defendants have a practice of intentionally targeting the media for harm and

intimidation. (Mem. at 6; Compl. ¶¶ 71 -75 (under the heading “municipal

allegations”).) There is nothing to support that allegation against State Defendants.

“[W]hen a plaintiff alleges an unwritten or unofficial policy, there must be

‘evidence of ... a practice, so permanent and well-settled so as to constitute a

custom, that existed.’” Brewington v. Keener, 902 F.3d 796, 801 (8th Cir. 2018).

Before last week’s civil unrest, Plaintiffs identify only one previous incident in

which State Defendants allegedly mistreated a member of the media in 2017.

(Compl. ¶ 80; Nascimiento Decl.) That single instance is insufficient to constitute

a “permanent and well-settled” custom or practice by State Defendants. For the

same reason, Plaintiffs cannot show that State Defendants had received notice and

were deliberately indifferent to violations of the rights of journalists. Brossart v.

Janke, 859 F.3d 616, 627 (8th Cir. 2017).

          b. Plaintiff is not likely to succeed in his claims against the City

      Plaintiff does not allege that Chief Arradondo personally violated his

constitutional rights or the rights of any other news media members referenced in




                                            20
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 21 of 53



the Complaint.20 The sole basis for liability against the City is municipal liability

under Monell.     Plaintiff, however, fails to assert a viable Monell claim.           A

municipality may only be found liable where the violation of a plaintiff’s

constitutional rights “resulted from (1) an ‘official municipal policy,’ (2) an

unofficial ‘custom,’ or (3) a deliberately indifferent failure to train or

supervise.” Atkinson v. City of Mountain View, 709 F.3d 1201, 1214 (8th Cir. 2013)

(citations omitted); Monell v. Dep't of Soc. Servs. of N.Y., 436 U.S. 658, 690–91 (1978).

Plaintiff alleges all of these but offers no factual support.

                 i. No constitutional violation.

      To maintain a Monell claim, a plaintiff must first show that a government

employee deprived them of their constitutional rights. Golberg v. Hennepin Cnty.,

417 F.3d 808, 813 (8th Cir. 2005). Plaintiff has not shown a First Amendment or

Fourth Amendment violation, and his derivative Due Process claim also fails.

                           a)     The First Amendment Claim Fails

      Plaintiff’s claim for First Amendment retaliation suffers from a fatal flaw:

Plaintiff cannot establish causation. “To prevail on a First Amendment retaliation

claim, a plaintiff must show protected activity, adverse action, and causation—

specifically: (1) that she engaged in activity protected by the First Amendment; (2)


      20 Likewise, Plaintiff does not assert that Robert Kroll violated his
constitutional rights or that of other new media members. Additionally, Plaintiff
has not served or identified the John Does in his complaint.



                                           21
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 22 of 53



that the defendant took action against her that was sufficiently serious to chill a

person of ordinary firmness from engaging in protected activity; and (3) that the

defendant took the adverse action in retaliation for the protected activity.” Gearin

v. City of Maplewood, 780 F. Supp. 2d 843, 856 (D. Minn. 2011) (citing Zutz v. Nelson,

601 F.3d 842, 848–49 (8th Cir. 2010)). The motive to retaliate against members of

the press must have been the but-for causation of the actions of the officers. Id.

That is simply not supported here.

      In many instances, Plaintiff does not demonstrate the existence of any

animosity towards the press. (Compl. at ¶¶27, 28, 29, 31). If an officer believes

that an individual is falsely identifying themselves to be press, or simply not

taking the person’s assertion at face value, the officer cannot be said to be

retaliating against press because they do not actually think that individual is press.

(Compl. at ¶29). In some situations, it is difficult to believe that officers would have

any idea that they were using force on a member of the press, for example, when

firing on a car owned by a Star Tribune reporter who drove down the wrong street.

(Compl. at ¶34). Other situations are described as police spraying protestors and

media “indiscriminately,” i.e. not targeted at journalists. (Compl at ¶¶48, 49.)

      The key point is that the Plaintiff needs to show that the officers would not

have taken the same action if the individuals had not been members of the press.

Osborne v. Grussing, 477 F.3d 1002, 1006 (8th Cir. 2007). That members of the press




                                          22
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 23 of 53



were told to disperse and were fired on with tear gas or marking rounds does not

mean the law enforcement actions were retaliatory based on their First

Amendment activities. Especially on May 30, when law enforcement deployed

tear gas and marker rounds to try to get crowds to disperse so it could focus on

keeping the city safe. That some members of the media were inadvertently

impacted by these dispersal methods is not proof that it was retaliatory.

      After culling the Complaint, there are only a few instances where the

Plaintiff alleges that an officer allegedly reacted to a non-threatening individual

identifying him or herself as press with force or threats. The existence of isolated

instances, however, does not show that Plaintiff is likely to succeed on his claim

against the City because Plaintiff is basing his suit on a faulty Monell claim.

                          b)     The Fourth Amendment Claim Fails

      To establish a constitutional violation under the Fourth Amendment, a

plaintiff must prove that the amount of force used was objectively unreasonable

under the totality of the circumstances. Graham v. Connor, 490 U.S. at 396. A court

reviewing a police officer's decision must make “allowance for the fact that police

officers are often forced to make split-second judgments in circumstances that are

tense, uncertain and rapidly evolving.” Id. “Not every push or shove, even if it

may later seem unnecessary in the peace of the judge’s chambers, violates the

Fourth Amendment.” Id. at 397.




                                         23
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 24 of 53



      Plaintiff only addresses the severity of crime and threat factors of a seizure

analysis.    He ignores that force must assessed under the totality of the

circumstances. Here, officers were conducting work in a “chaotic environment”

marked by “civil unrest” and, at times, during a declared state of emergency. (ECF

Doc. No. 3 at p. 3). Plaintiff does not identify any case law rendering the use of

non-lethal force under these circumstances to be objectively unreasonable or ill-

suited for qualified immunity. See Martz, 787 F. App'x at 357 (8th Cir. 2019)

(pepper spray not excessive force); White, 865 F.3d at 1079–80 (8th Cir. 2017) (use

of nonlethal projectiles reasonable); Dundon, 2017 WL 5894552, at *19 (D.N.D. Feb.

7, 2017), aff'd, 701 F. App'x 538 (8th Cir. 2017) (denying motion for preliminary

injunction, because officers use of force not unreasonable). Nor does Plaintiff

identify any case law requiring officers to give dispersal warnings prior to the use

of chemical irritants or force.

                ii. Policy

      A municipality is liable under Section 1983 only where its policy is the

moving force behind a constitutional violation. Slaven v. Engstrom, 848 F.Supp.2d

994, 1002 (D. Minn. 2012) (citing Monell, 436 U.S. at 694–95). A “policy” is an

official policy, a deliberate choice of a guiding principle, or procedure made by




                                        24
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 25 of 53



the municipal official who has final authority regarding such matters. 21 Mettler

v. Whitledge, 165 F.3d 1197, 1204 (8th Cir. 1999). It is only when the “execution of

a government's policy. . . inflicts the injury” that a municipality may be held liable.

Monell, 436 U.S. at 694. Additionally, a “policy is not unconstitutional if it might

allow for unconstitutional conduct in some instances[;] such a policy is

unconstitutional only if it requires its officer to act in such an unconstitutional

manner.” Peroceski v. Tarr, 2009 WL 3202463, at *12 (D. Minn. Sept. 30,

2009)(citations omitted).

                    a) MPD’s Policy regarding news media is constitutional.

      Plaintiff contends that the City’s policy caused the alleged First Amendment

retaliation. (Compl. at p. 36, ¶6.)      But MPD policy regarding news media

specifically states that:

       MPD employees shall not unnecessarily obstruct news media
      personnel from performing their duties at emergency scenes. . . .
      Members of the media must follow all municipal, state, and federal
      statutes. Media can be restricted from an area where their presence
      can jeopardize police operations. Only the ranking on-scene officer
      may grant news media representatives access to any area closed
      because of investigation or health and safety hazards.




      21  Contrary to Plaintiff’s assertion, any opinions or First Amendment
expressions by union president Robert Kroll do not establish policy. He is not the
City official with “final authority” on police policy, and Plaintiff offers no legal
support for the notion of a de facto policy maker establishing municipal liability.



                                          25
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 26 of 53



(Compl. at ¶83; MPD Policy and Procedure Manual 6-206). This policy is facially

constitutional. Notably, Plaintiff does not contest the legality of the policy’s

limited restrictions.

      Instead, Plaintiff contends that this policy does not provide additional

guidance on how to identify media or protect First Amendment rights.

“[H]owever, a written policy that is facially constitutional, but fails to give

detailed guidance that might have averted a constitutional violation by an

employee, does not itself give rise to municipal liability.” Szabla v. City of Brooklyn

Park, Minnesota, 486 F.3d 385, 392 (8th Cir. 2007).

                    b) MPD seizure and arrest policy is constitutional.

      Plaintiff baldly claims that the City has a policy of deploying chemical

agents and non-lethal ballistics at news media. (Compl. at ¶72.) No such policy

exists. Section 5-301.01 of the MPD’s Policy and Procedure Manual states, “Based

on the Fourth Amendment’s ‘reasonableness’ standard, sworn MPD employees

shall only use the amount of force that is objectively reasonable in light of the facts

and circumstances known to that employee at the time force is used.”22 The policy

also explicitly incorporates the Fourth Amendment reasonableness test set forth in

Graham v. Connor. (See Section 5-303).



      22The Use of Force Chapter may be located at:
      http://www.minneapolismn.gov/police/policy/mpdpolicy_5-300_5-300



                                          26
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 27 of 53



      Moreover, none of the City’s policies urge or otherwise authorize the

targeting of news media, as suggested by Plaintiff. To the contrary, the Civil

Disturbances policy states, in part:

      Civil disturbances are unique situations that often require special
      planning and tactics to best bring an unlawful situation under
      effective control. The on-scene incident commander shall evaluate the
      overall situation and determine if it would be a reasonable force
      option to use less-lethal or non-lethal weapons to best accomplish that
      objective.

      Unless there is an immediate need to protect oneself or another from
      apparent physical harm, sworn MPD employees shall refrain from
      deploying any less-lethal or non-lethal weapons upon any
      individuals involved in a civil disturbance until it has been
      authorized by the on-scene incident commander.

(Section 5-312). Additionally, the Use of Chemical Agents policy states, “The use

of chemical agents shall be consistent with current MPD training and MPD

policies governing the use of force.” (Section 5-313).

      There is no policy targeting the news media. In fact, MPD policy

affirmatively states that “the act of recording [police activity] does not provide

grounds for detention or arrest.”23 (Section 9-202, IV(2)(e)). Likewise, the City’s

policy on conducting Arrests does not target the news media and follows lawful




      23Section 9-200 of the MPD Policy & Procedure Manual, relating to Search
and Seizure, is located at:
http://www.minneapolismn.gov/police/policy/mpdpolicy_9-200_9-200




                                        27
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 28 of 53



cause standards.24 (Section 9-100). Plaintiff fails to identify any unconstitutional

policy that is a moving force behind his alleged constitutional violation for

unreasonable force, detention or arrest.

               iii. Custom

       “[W]here the policy relied upon is not itself unconstitutional, considerably

more proof than the single incident will be necessary in every case to establish

both the requisite fault on the part of the municipality, and the causal connection

between the ‘policy’ and the constitutional deprivation.” City of Oklahoma City v.

Tuttle, 471 U.S. 808, 823-24 (1985). For a municipality “to be held liable on the basis

of custom, there must have been a pattern of ‘persistent and widespread’

unconstitutional practices which became so ‘permanent and well settled’ as to

have the effect and force of law.” Jane Doe A By & Through Jane Doe B v. Special Sch.

Dist., 901 F.2d 642, 646 (8th Cir. 1990) (citing Monell, 436 U.S. at 691).

      Plaintiff’s assertions that the City has a custom of violating the

constitutional rights of members of the media are not supported by facts. Plaintiff

only points to the May 27-May 31, 2020, incidents alleged in the Complaint and a

single incident from 2002. Clearly, the existence of an 18-year gap between the

only other asserted act of wrong-doing to the instant period marked by civil unrest



      24Section 9-100, relating to Adult Arrests, is located at:
       http://www.minneapolismn.gov/police/policy/mpdpolicy_9-100_9-100



                                           28
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 29 of 53



is insufficient to establish that the MPD has a persistent, widespread, permanent

and well settled unconstitutional practice. Plaintiff has not shown that the MPD

has a custom of targeting the press.

                iv. Deliberate indifference

      To establish municipal liability based on a failure to train claim, a plaintiff

must show that the failure evinces a “deliberate indifference” to the constitutional

rights of its citizens. City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989). In other

words, the constitutional violation must be the “plainly obvious consequence” of

the City’s action. Bd. of Cty Comm’rs v. Brown, 520 U.S. 397, 410 (1997). This is a

“stringent standard of fault.” Id.

      To make such a showing, a plaintiff must also establish that the municipality

had notice that its training procedures were constitutionally deficient and likely to

cause a constitutional violation. Thelma D. By & Through Delores A. v. Bd. of Educ.

of City of St. Louis, 934 F.2d 929, 934 (8th Cir. 1991). Municipal liability may not be

imposed when a plaintiff merely proves that a particular officer is inadequately

trained. Harris, 489 U.S. at 390-91. Officers “occasionally make mistakes” and such

mistakes will not provide a legal basis for municipal liability. Id. at 391.

      There are two avenues that a plaintiff may use to establish deliberate

indifference. Thelma D. By and Through Delores A., 934 F.2d at 934. With the first

avenue, notice may be implied where a failure to train officers is so likely to result




                                           29
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 30 of 53



in a violation of constitutional rights that the need for training is patently obvious.

Id. The second avenue for asserting a failure to train claim arises where the need

for additional training may not be obvious from the outset, but a pattern of

constitutional violations could put the municipality on notice that its employees'

responses to regularly recurring situations are insufficient to protect the

constitutional rights of its citizens. Id. at 935. Plaintiff does not establish deliberate

indifference under either of these avenues.

      Plaintiff does not identify any facts from which this Court could infer that

the City was on notice that a failure to offer training focusing on media members

as a special subgroup was so likely to result in constitutional violations that the

need for training was patently obvious. The Court should reject the Plaintiff’s

“naked assertion” that the need for specific training regarding media members –

as opposed to general training or policy guidance on members of the public

recording police activities – was patently obvious. Ashcroft v. Iqbal, 556 U.S. at 678

(internal citations omitted); MPD Policy & Procedure Manual, 9-202.

      Additionally, there is no pattern of constitutional violations that would have

put the City on notice that officers’ responses to members of the media required

additional or different training to avoid the unlawful seizure of or retaliation

against members of the media. See Thelma D., 934 F.2d at 934–35 (holding that five

complaints of sexual abuse against a teacher over a 16-year period did not




                                            30
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 31 of 53



constitute a persistent and widespread pattern of unconstitutional misconduct).

To the extent that Plaintiff implies that the five-day period referenced in the

Complaint qualifies as a pattern, Plaintiff does not plead any specific facts to

suggest that the City was put on notice of these incidents prior to the filing of this

Complaint or could have realistically developed and offered additional training in

the midst of the unprecedented civil unrest.

         Plaintiff also cannot maintain a Monell claim against the City based on its

purported failure to adopt an investigative process or discipline officers. (Compl.

at ¶19). Plaintiff does not identify any specific incidents prior to those giving rise

to this lawsuit that conceivably would have required discipline but for a 2002

incident. The purported absence of any investigation or discipline – within the

short timeframe between the described incidents and the filing of this motion,

cannot fairly give rise to Monell liability. See generally Mettler v. Whitledge, 165 F.3d

1197, 1205 (8th Cir. 1999); Tompkins v. Frost, 655 F.Supp. 468, 472 (E.D. Mich. 1987)

(“Wrongful conduct after an injury cannot be the proximate cause of the same

injury.”)

   II.      THE COURT SHOULD DENY PLAINTIFF’S MOTION FOR CLASS
            CERTIFICATION.

         Defendants acknowledge that any member of the media that has been

injured by a law enforcement officer’s allegedly unlawful conduct has a right to

seek redress in court. This lawsuit, however, improperly attempts to use class



                                           31
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 32 of 53



proceedings to seek a universal resolution to inherently unique claims and facts.

Class certification is inappropriate under these circumstances.

       “The class action is an exception to the usual rule that litigation is

conducted by and on behalf of the individual named parties only.” Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 348 (2011) (citations and quotation marks

omitted). A plaintiff must demonstrate that each element of Fed. R. Civ. P. 23 is

satisfied. See Gen. Tel. Co. of the Sw. v. Falcon, 457 U.S. 147, 158-61 (1982). The court

must conduct a “rigorous analysis” regarding whether a plaintiff has satisfied the

prerequisites of Rule 23. Id. at 161.

      Under Rule 23(a), plaintiff must prove: (1) the class is so numerous that

joinder is impracticable; (2) there are common questions of law and fact; (3) the

claims and defense of representative parties are typical of the class; and (4) the

representative parties will fairly and adequately protect the class’ interests. A

plaintiff must also establish that his purported class action is proper under Rule

23(b), which provides standards for three different types of class actions.

      Rule 23 is not a “mere pleading standard” and a moving party must

affirmatively demonstrate compliance with all Rule 23 requirements. Dukes, 564

U.S. at 350. A court’s “rigorous analysis” must determine that a plaintiff’s claims

“in fact” comply. Id. at 350-51 (emphasis in original). A court may then certify a

class only upon “an adequate statement of the basic facts” establishing that each




                                           32
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 33 of 53



requirement is fulfilled. In re Target Corp. Customer Data Sec. Breach Litig., 847 F.3d

608, 612 (8th Cir. 2017) (citation and quotation marks omitted). In this case, not

only has the Plaintiff failed to demonstrate compliance with all explicit and

implicit Rule 23 requirements, but he has raised this issue prematurely.

      A. Plaintiff’s Motion is Premature.

      As a threshold matter, Defendants note that Plaintiff’s motion for class

certification is premature. No discovery has occurred in this case, inhibiting the

Court’s ability to perform the requisite “rigorous analysis.” Gen. Tel. Co., 457 U.S.

at 161.

      In 2003, the former requirement that a class certification decision occur "as

soon as practicable" was replaced with a somewhat looser directive that “the court

must—at an early practicable time—determine by order whether to certify the

action as a class action.” Timing of class action determination—“Early practicable

time" requirement, 1 McLaughlin on Class Actions §3:1 (16th ed.); Fed. R. Civ. P.

23(c)(1)(A). The final Advisory Committee Notes to Rule 23 of the Federal Rules

of Civil Procedure concluded that an amendment was needed to accommodate the

fact that "[t]ime may be needed to gather information necessary to make the

certification decision." Advisory Comm. Notes to 2003 Amendments to Fed. R.

Civ. P. 23(c)(1). Accordingly, the parties may engage in certification discovery on

"merits issues" to clarify the issues bearing on certification because "[a] certain




                                          33
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 34 of 53



amount of discovery may be appropriate during this period to illuminate issues

bearing on certification, including the nature of the issues that will be tried;

whether the evidence on the merits is common to the members of the proposed

class; whether the issues are susceptible to class-wide proof; and what trial-

management problems the case will present." 2003 Report of the Judicial

Conference, Committee on Rules of Practice and Procedure (commentary on

amended Rule 23(c)(1)(A)).

      Class certification motions filed prior to discovery are “obviously premature

and lack a fully developed factual record.” Jarzyna v. Home Properties, 201 F. Supp.

650, 658 (E.D. Penn. 2016). Such motions “are neither required nor encouraged by

the Federal Rules of Civil Procedure” and burden both the Court and the

nonmoving parties. Church v. Accretive Health, Inc., 299 F.R.D. 676, 679 (S.D. Ala.

2014); Richardson v. Bledsoe, 829 F.3d 273, 284 (3d Cir. 2016). The majority of the

courts across the country have denied such motions. See, e.g., Church, 299 F.R.D.

at 679 (“Plaintiff’s straight-out-of-the chute Rule 23 Motion is highly unlikely to

advance her cause one iota, but is virtually certain to impose administrative costs,

unnecessary distractions, and an unhelpful drag on efficiency and judicial

economy.”); Sandusky Wellness Center LLC v. Medtox Scientific, Inc., No. CIV. 12-

2066, 2013 WL 951143, *2 (D. Minn. Mar. 12, 2013) (“At this stage in the

proceedings,    no     discovery    has        taken   place,   and   it   appears




                                          34
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 35 of 53



the motion for class certification was filed merely as a placeholder. In other words,

the motion is untimely, as it is entirely unclear whether a request for class

certification will eventually be warranted.”).

      Plaintiff’s motion should be denied on its face because it is premature and

serves only to burden the Defendants and the Court at this stage in the litigation.25

A more developed record is needed before the court can determine whether

common questions of fact and law exist and whether plaintiff is an adequate

representative, among other issues noted more fully below. See, e.g., Jonathan Small

and Jotmar, Inc. v. Target Corporation, 2013 WL 12142545, at *1 (D. Minn. 2013)

(holding that class certification is premature because no discovery had been

conducted).

      B. Plaintiff’s Ill-Defined, Subjective Class Definition Does Not Satisfy
         the Implicit Requirement of Class Certification.

      Prior to considering the explicit requirements of Rule 23, the Court must

first address the implicit requirements of class certification. Brown v. Wells Fargo &

Co., 284 F.R.D. 432, 444 (D. Minn. 2012). Among those requirements, “Plaintiffs

must establish that the class, as proposed, is objectively ascertainable and a precise


      25 Plaintiff’s motion for class certification is an implicit acknowledgment
that Plaintiff, on his own, is not entitled to any preliminary injunctive relief or a
TRO and is a mask for seeking claims against the State Patrol that are not
supported by any injury to Plaintiff. In fact, Plaintiff explicitly acknowledges in
his memorandum of law that a TRO for the Plaintiff alone would be
“unworkable and unrealistic.” (ECF Doc. No. 3 at 4-5).



                                          35
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 36 of 53



definition of the class must be given.” Id.; see also Sondel v. Northwest Airlines, Inc.,

1993 WL 559031 (D. Minn. Sept. 30, 1993)(recognizing that a precisely defined class

is an implicit requirement of Rule 23); Bokusky v. Edina Realty, Inc., 1993 WL 515827,

at *2 (D. Minn. 1993). Here, the proposed class is ill-defined and subjective.

      Plaintiff moves for an order certifying the following class: All members of

the news media, as the term is used in Emergency Executive Order 20-69, who

intend to engage in news gathering or reporting activities in Minnesota related to

the protest activities that followed the death of George Floyd and the law

enforcement response to those protests. (ECF Doc. No. 2 at 1). But Executive

Order 20-69 does not define “news media,”26 and Plaintiff offers no definition of

“news media.” (See generally Docket). It appears, but it is not clear, that Plaintiff

would have the Court certify as class members anyone self-declaring a particular

intent and self-identifying themselves as “press” or that carries a notepad, cell

phone, camera, and/or camera stand. (Compl. at ¶¶ 53, 65).

      The proposed class is embedded with subjectivity: how the members choose

to self-identify, and what the members claim their intent was while in the midst of

a “chaotic environment” marked by “civil unrest” past an emergency-declared

curfew. (ECF Doc. No. 3 at p. 3; Minn. Exec. Order No. 20-69). Contrary to



      26Minn. Exec. Order No. 20-69 only defines “travel” and “public space.”
See https://dps.mn.gov/macc/Documents/eo-20-69.pdf at ¶4.



                                           36
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 37 of 53



Plaintiff’s assertion, this is not an “objective standard for identifying members of

the news media[.]” (ECF Doc. No. 3 at p. 4). Thus, the proposed class should be

rejected as failing to satisfy the implicit requirement of a precisely defined class.

See Brown v. Wells Fargo & Co., 284 F.R.D. 432, 444 (D. Minn. 2012) (rejecting

certification because the class was not objectively ascertainable); see also Jamie S. v.

Milwaukee Pub. Schs., 668 F.3d 481, 495 (7th Cir. 2012) (holding that the class “lacks

the definiteness required for class certification” when “there is no way to know or

readily ascertain who is a member of the class”).

      C. A Rigorous Analysis of the Rule 23 Requirements Warrants Denial of
         Class Certification.

      If this Court looks past the motion’s prematurity and the lack of any

objective standard for defining “news media,” the motion would fail on the merits

as Plaintiff cannot meet all the explicit requirements of Rule 23.

          1.    Numerosity

      Numerosity requires that the class be so numerous that joinder of all

members is “impracticable.” Fed. R. Civ. P. 23(a)(1). To satisfy the numerosity

requirement, a plaintiff must present evidence to support the size of the proposed

class. Campbell v. Minneapolis Pub. Hous. Autho. In & For City of Minneapolis, 175

F.R.D. 531, 538 (D. MInn. 1997), vacated on other grounds sub nom. Campbell v.

Minneapolis Pub. Hous. Auth. Ex rel. City of Minneapolis, 168 F.3d 1069 (8th Cir. 1999);

In re Paxil Litig., 212 F.R.D. 539, 545 (C.D. Cal. 2003) (stating that the inability to



                                          37
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 38 of 53



determine which plaintiffs are class members “makes it difficult for the Court to

determine whether . . . numerosity . . . [is] met”).

      According to Plaintiff, courts routinely cite 20 persons as setting the

benchmark for satisfying the numerosity requirement. (ECF Doc. 3 at p. 3)(citing

to In re Modafinil Antitrust Litig., 837 F.3d 238 (3d Cir. 2016)). The cited case actually

notes that the Third Circuit has said that “generally if the named plaintiff

demonstrates that the potential number of plaintiffs exceeds 40, the first prong of

Rule 23(a) has been met” while Supreme Court dicta offers that a class of 15 is too

small to meet the numerosity requirement. 837 F.3d at 249-50.

      Plaintiff alleges there are hundreds of members of the news media in the

Twin Cities covering protests. (ECF Doc. 3 at p. 3). Notwithstanding the ill-

defined class, it is evident that merely being a member of the media does not entitle

a person to be included in a class action lawsuit. Class members must have also

sustained some cognizable injury. Out of the hundreds of members of the news

media interacting with thousands of law enforcement officers on a 24-hour basis

for five days, the Complaint alleges approximately 28 discrete incidents (four

involving State Patrol, ten that do not identify the law enforcement at-issue, and

thirteen that involve the MPD) (See generally ECF Doc. No. 1 at ¶12 (referring to

the period of “five days and nights”). Joinder of thirteen suits against the City is

not impracticable nor is the joinder of four suits against the State, notwithstanding




                                           38
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 39 of 53



the “chaotic environment” that is applicable to all suits initiated at this time. (ECF

Doc. No. 3 at p. 3). Indeed, even if the claims were brought individually, they

would be manageable by the Court.

      Moreover, a plaintiff may not rely on mere speculation about the size of the

proposed class. Hayes v. Wal-Mart Stores, Inc., 725 F.3d 349, 358 (3d Cir. 2013). In

Hayes, the court concluded that plaintiff did not fulfill his burden to prove

numerosity because, although the class size was greater than zero and less than

3,500, the court could “only speculate as to the number of class members.” Id. at

357-58. Here, too, though Plaintiff claims that “hundreds of members of the news

media are in the Twin Cities covering the protests that followed George Floyd’s

death and the aftermath,” (ECF No. 3), the Court must improperly speculate about

the number of class members, particularly in light of the fact that there is no factual

record about who would fall within the class. See Schwartz v. Upper Deck Co., 183

F.R.D. 672, 681 (S.D. Cal. 1999) (“A higher level of proof than mere common sense

impression or extrapolation from cursory allegations is required.”).

      Finally, the Complaint does not allege any incidents occurring after May 31,

i.e. two days before the filing of the instant motions. While Plaintiff generally

alleges the possibility of a chilling effect on speech, he does not identify any other

individuals that desire to be a class member in this lawsuit, negating the

desirability of class certification. It may be that certain injured individuals would




                                          39
      CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 40 of 53



prefer to forego a formal lawsuit, instead seeking review by an entity offering

oversight of officer conduct. An absence of other willing participants negates class

certification. See Elster v. Alexander, 76 F.R.D. 440, 443 (N.D. Ga. 1977) (“[N]o other

shareholder has filed suit or sought to intervene. This Court is unwilling to

breathe the spirit of judicial combat into 8,500 persons who, so far, have shown no

desire to litigate this matter.”); Plekowski v. Ralston Purina Co., 68 F.R.D. 443, 453

(D. Ga. 1975) (“The courts have recognized, as a negative factor to class

certification, this lack of interest in entering the legal arena.”) The small bona fide

class does not meet the numerosity requirement under Rule 23.

        Because joinder is not impracticable, Plaintiff has introduced no evidence of

the class, and the lack of expressed interest in class membership, Plaintiff has failed

to satisfy the numerosity element of Rule 23(a).

           2.    Class Members Do Not Share Common Questions of Law and
                 Fact Under Rule 23(a)(2).

        To establish commonality Plaintiff must “demonstrate that the class

members have suffered the same injury[.]” Dukes, 564 U.S. at 349-50 (citation and

quotation marks omitted). Every class member’s claim must depend upon a

common legal contention “capable of classwide resolution.” Id. A plaintiff cannot

just raise common questions. Id. A class action must “generate common answers.”

Id.    Dissimilarities within the proposed class can impede the generation of

common answers. Id.



                                          40
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 41 of 53



      Plaintiff’s and the proposed class members’ claims are not susceptible to

common answers. Plaintiff alleges the existence of four common questions:

      1.     Do arrests and targeting of journalists through a series of
             common methods violate the First, Fourth, and Fourteenth
             Amendments?

      2.     Are the State and Municipal Defendants liable for
             implementing an unlawful policy or custom as set forth under
             principles of municipal liability?

      3.     Have the State and Municipal Defendants manifested a failure
             to properly train and supervise their agents and officers?

      4.     Have the State and Municipal Defendants exhibited a
             deliberate indifference to the unconstitutional conduct alleged
             herein?

(ECF Doc. No. 1 at ¶98; ECF Doc. No. 3 at p. 3.) Plaintiff’s attempt to define the

issues in a generalized manner fails to consider the complexity of the individual,

fact-intensive inquiries that must be undertaken to assess each claim. Ebert v.

General Mills, Inc., 823 F.3d 472, 478 (8th Cir. 2016) (“merely advancing a question

stated broadly enough to cover all class members is not sufficient under Rule

23(a)(2)”). It is clear that the answers to Plaintiff’s proposed questions depend on

the analysis of individual facts and circumstances that preclude class certification.

      Plaintiff cannot demonstrate that each putative class member possesses a

First Amendment retaliation, Fourth Amendment, or Fourteenth Amendment

claim because each news media member’s experience during the chaotic protests

following the death of George Floyd is unique. (See, generally, Compl.) Indeed,



                                         41
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 42 of 53



the Complaint itself alleges a wide variety of experiences: some reporters or

journalists are alleged to have interacted with the State Patrol, others with the

MPD; others with unidentified law enforcement; some are alleged to have been

arrested; some are alleged to have been shot with less-lethal ammunition; some

are alleged to have been threatened. (See, generally, Compl.) Presumably, some

were not injured at all. Additionally, each claimant will necessarily present

different facts supporting the assertion that they were recognizable as members of

the media, and the conditions and lighting of the surrounding area will be at issue.

In contrast, defendants may assert facts supporting the existence of probable

cause, arguable probable cause, criminal activity, an immediate threat to an officer,

and whether claimants were resisting or disobeying lawful commands, among

other possible facts and defenses that are unique to each encounter.

      The varied and distinct experiences defeat commonality. Whether the MPD

or the State Patrol’s treatment of any individual reporter or journalist constitutes

First Amendment retaliation or a violation of his or her Fourth Amendment or

Fourteenth Amendment rights depends on the unique facts of each case. See

United   States   v.   Wright,   2018   WL    3696590,   at   *3   (D.   Minn.   2018)

(“Probable cause exists when the totality of the circumstances shows that a

prudent person would believe that the arrestee has committed a crime.”); Graham

v. Connor, 490 U.S. 386, 396 (1989) (explaining that the Fourth Amendment




                                         42
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 43 of 53



reasonableness test for use is not capable of mechanical application but rather

requires “careful attention to the facts and circumstances of each particular case”);

Elizabeth M. v. Montenez, 458 F.3d 779, 787 (8th Cir. 2006) (providing that a

substantive due process claim “demands an exact analysis of circumstances before

any abuse of power is condemned”). Dissimilarities among members of the

proposed class short-circuits the generation of common answers required under

Rule 23(a)(2).

       Commonality is especially important in a Rule 23(b)(2) class because

unnamed members are bound by the action and cannot opt out. See In re St. Jude

Med., Inc., 425 F.3d 1116, 1121-22 (8th Cir. 2005). Suits become unmanageable and

little benefit is gained in arising as a class if individual issues arise consistently. Id.

       Moreover, Plaintiff’s attempts to challenge the policy or training of two

separate agencies bely his claim of commonality. The MPD and the State Patrol

are separate entities with their own policies and their own training, undermining

any argument regarding commonality. Moreover, even if every putative class

member had suffered the same injury, Plaintiff cannot provide any evidence to

show that same generally-applicable policy or practice of the State Patrol and the

MPD caused an injury to the putative class members, rather than the discretionary,




                                            43
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 44 of 53



individual actions of the officers.27 Such a situation was fatal to commonality in

Dukes, where the alleged discrimination was caused not by any discriminatory

corporate policy but by individual decisions delegated by Wal-Mart policy to the

discretion of individual store managers. Dukes, 564 U.S. at 353-57.

       With respect to the second through fourth questions proposed by Plaintiff,

each question is simply a variation of whether the defendants may be held liable

under a Monell v. Dep't of Soc. Servs. of N.Y., 436 U.S. 658, 690–91 (1978) theory of

liability, which applies only to the city, not the State, Will v. Mich. Dep’t of State

Police, 49 U.S. 58, 70-71 (1989). None of these questions support a finding of

commonality. To maintain a Monell claim, the class members must first show that

an officer deprived them of their constitutional rights. Golberg v. Hennepin Cnty.,

417 F.3d 808, 813 (8th Cir. 2005). Without a constitutional violation, there is no

basis for a Monell claim. Sanders v. City of Minneapolis, 474 F.3d 523, 527 (8th Cir.

2007). Thus, the “totality of the circumstances” analysis is embedded in the

municipal liability claims, rendering them equally unsuitable for class

certification.

       In sum, Plaintiff has not met his burden to show that each putative class

member was harmed, that those allegedly harmed suffered an injury, much less


       27Notably, there are almost no specific factual allegations at all pertaining
to Defendants’ actual training or supervisory activities, demonstrating that such
claims fail as a matter of law.



                                         44
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 45 of 53



the same injury, or that any such injury was caused by the same generally

applicable policy or action of the MPD or the State Patrol such that the Court can

provide a remedy. Plaintiff has not shown that some universally-applicable action

of the MPD or the State Patrol caused putative class members to suffer “the same

injury” such that determination of that actions’ legality “will resolve an issue that

is central to the validity of each one of the claims in one stroke.” Dukes, 564 U.S.

at 348-50. Instead, Plaintiff at best alleges that some broad systematic deficiency

in the MPD or the State Patrol’s policies (or both) has caused some (but not all)

putative class members to suffer an individualized injury.28 Like in Dukes, Plaintiff

is improperly asking this Court to find commonality in a number of individual,

case-by-case discretionary determinations, here relating to the discretionary

judgment of law enforcement officers during widespread and unprecedented civil

unrest in Minnesota.      This is insufficient to show commonality, and class

certification should be denied.

           3.   The Typicality and Adequacy Factors Are Not Satisfied.

      Rule 23(a)(3) requires that the plaintiff show that the “claims or defense of

the representative parties are typical of the claims or defenses of the class.” In



      28 Indeed, Plaintiff explicitly requests individualized remedies. (Compl. at
p. 41 (stating that Plaintiff seeks “[d]amages compensating Plaintiff for his
injuries, including but not limited to compensatory, pecuniary, and medical
expense damages”)).



                                         45
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 46 of 53



other words, Plaintiff must demonstrate “that there are other members of the class

who have the same or similar grievances as the plaintiff.” Donaldson v. Pillsbury

Co., 554 F.2d 825, 830 (8th Cir. 1977) (citation and quotation marks omitted). “Put

another way, ‘in the course of proving [their] own claim [the representatives] must

also prove the claims of the other members of the class.’”           In re Workers'

Compensation, 130 F.R.D. 99, 106 n.4 (D. Minn. 1990).

      “Rule 23(a)(4) asks whether the class representatives will vigorously

prosecute the interests of the class.” Id. at 107. “In considering . . . adequacy of

representation, under 23(a)(4) ‘the primary criterion is the forthrightness and vigor

with which the representative parties can be expected to assert and defend the

interests of the members of the class.’” Buchholtz v. Swift & Co., 62 F.R.d. 581, 597

(D. Minn. 1973) (quoting Mersay v. First Republic Corp. of Am., 43 F.R.D. 465, 470

(S.D.N.Y. 1968)).    The Court should inquire whether Plaintiff’s claims are

“sufficiently parallel to the interests of the other class members to assure a

vigorous representation of the class.” Donaldson, 554 F.2d at 831. Courts often

equate typicality with adequacy. Id. at 829.

      Plaintiff cannot establish typicality or adequacy because he has different

interests that the proposed class members. Each claim of a First Amendment,

Fourth Amendment, or Fourteenth Amendment violation depends on the

individual circumstances surrounding that particular reporter’s experience. In




                                         46
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 47 of 53



Elizabeth M. v. Montez, 458 F.3d 779, 786-87 (8th Cir. 2006), a case involving a

putative class of female patients who had been sexually assaulted at a mental

health facility, the Eighth Circuit held that plaintiffs had failed to meet the

typicality requirement, noting that establishing a violation with regard to every

putative plaintiff would require an “individualized inquiry.” Like in Elizabeth M.,

determining whether the MPD or the State Patrol violated any putative class

member’s rights will involve a fact-intensive inquiry into the actions of the class

member, the actions of the law enforcement officers involved, and the knowledge

of the law enforcement officers.

      Indeed, Plaintiff’s claims are certainly not typical of any claims against the

State Patrol, because the State Patrol is not implicated in any of Plaintiff’s claims.

(See Compl. ¶¶53 (alleging that a MPD officer threatened Plaintiff), 64-68 (alleging

that MPD fired less lethal ammunition at Plaintiff)). As such, Plaintiff cannot

establish typicality or adequacy because he has different interests than the putative

class members, some of whom may allege to have been injured by the MPD, others

by the State Patrol, and some who may claim to have suffered different injuries

than Plaintiff. See East Texas Motor Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 403-

04 (1977) (holding that a plaintiff who is not injured by a defendant’s conduct is

not a typical class member).




                                          47
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 48 of 53



      Furthermore, Plaintiff cannot establish that there is no possible conflict with

other potential class members, such that he is a proper class representative.

Accepting Plaintiff’s bare assertion that he has no conflicts and understands his

role and duties as class representative does not satisfy this Court’s obligation to

scrutinize if Plaintiff is, in fact, a proper class representative. Allnew v. City of

Duluth, 983 F. Supp. 825, 830 (D. Minn. 1997). Given the nature of Plaintiff’s

purported injuries, Plaintiff has an incentive to prioritize injunctive relief over

monetary relief, while members of the media that claim permanent or more severe

physical injuries may likely prioritize monetary relief.

      Because of the “individualized inquiry” required by the claims of the

putative class members and the fact that Plaintiff’s claims are not typical of the

class, particularly of claims against the State Patrol, the proposed class fails the

typicality and adequacy requirements.

          4.        Certification Is Inappropriate Under Fed. R. Civ. P. 23(b)(1).

      Although Plaintiff moves for class certification under Rule 23(b)(1), he fails

to meet the Rule’s requirements and therefore certification is inappropriate. See

Doc. 3 at 3-5.

               i.      Rule 23(b)(1)(A)

      Certification under Rule 23(b)(1)(A) is appropriate where “prosecuting

separate actions by or against individual class members would create a risk of . . .




                                            48
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 49 of 53



inconsistent adjudications with respect to individual class members that would

establish incompatible standards of conduct for the party opposing the class.” Fed.

R. Civ. P. 23(b)(1)(A). “Rule 23(b)(1)(A) takes in cases where the party is obliged

by law to treat the members of the class alike (a utility acting toward customers; a

government imposing a tax), or where the party must treat all alike as a matter of

practical necessity (a riparian owner using water as against downriver owners).”

Amchem Prods, Inc. v. Windsor, 521 U.S 591, 613 (1997) (quotation omitted). “A

widely-recognized limitation on (b)(1)(A) certification requires that there be more

than the mere possibility that inconsistent judgments and resolutions of identical

questions of law would result if numerous actions are conducted instead of one

class action.” In re Integra Realty Resources, Inc., 354 F.3d 1246, 1263-64 (10th Cir.

2004) (quotation omitted).

       There is no risk of inconsistent judgments here. Each member of the

purported class, to the extent they are injured, was injured in unique

circumstances during a chaotic, volatile period of unrest in the Twin Cities

metropolitan area. This is not a situation where the Defendants were obliged to

treat all members of the putative class the same. Rather, the treatment to which

the putative class members were entitled is based on the facts specific to their

interaction with the officers. The individualized and highly varying experiences

of the putative class members eviscerates the risk of inconsistent judgments. See,




                                         49
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 50 of 53



e.g., Hallaba v. Worldcom Network Servs., Inc., 196 F.R.D. 630, 644 (N.D. Okla. 2000)

(holding that “particularized inquiry” involved in adjudicating putative class

members’ claims made it unlikely that inconsistent adjudications would result

from separate proceedings); Bennett v. Corr. Med. Servs., Inc., Civ. No. 02-4993, 2008

WL 2064202, at *14 (D. N.J. May 14, 2008) (same).

             ii.    Rule 23(b)(1)(B)

      Rule 23(b)(1)(B) provides that certification is appropriate where individual

actions would create a risk of “adjudications with respect to individual class

members that, as a practical matter, would be dispositive of the interests of the

other members not parties to the individual adjudications or would substantially

impair or impede their ability to protect their interests.” This subdivision is

usually applied when a “limited fund” exists, such that non-class members

seeking damages would likely deplete the fund and deprive class members of

recovery. Ortiz v. Fibreboard Corp., 527 U.S. 815, 834 (1999). Unlike such claims,

here resolution of claims that a reporter’s First, Fourth, or Fourteenth Amendment

rights have been violated will not be dispositive of other members not part of the

class because of the widely varying underlying facts and alleged “targeting”

behavior. Plaintiff’s argument runs contrary to the Supreme Court’s cautioning

against “adventurous application of Rule 23(b)(1)(B).” Elizabeth M., 458 F.3d at 786

n. 3 (quoting Ortiz, 527 U.S. at 845 (1999)).




                                          50
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 51 of 53



            5.      Certification Is Inappropriate Under Fed. R. Civ. P. 23(b)(2).

         Plaintiff also moves under Fed. R. Civ. P. 23(b)(2) for class certification, but

he fails to meet that Rule’s requirements. (See ECF No. 3 at 3). A Rule 23(b)(2)

class may proceed on the theory that “the party opposing the class has acted or

refused to act on grounds that apply generally to the class, so that final . . . relief is

appropriate respecting the class as a whole[.]” “The key to the (b)(2) class is ‘the

indivisible nature of the injunctive or declaratory remedy warranted – the notion

that the conduct is such that it can be enjoined or declared unlawful only as to all

of the class members or as to none of them.’” Dukes, 564 U.S. at 360. “At base, the

(b)(2) class is distinguished from the (b)(3) class by class cohesiveness. Injuries

remedied through (b)(2) actions are really group, as opposed to individual

injuries.” In re St. Jude Med., Inc., 425 F.3d, 1116, 1121-22 (8th Cir. 2005); Ebert, 823

F.3d at 480 (“[T]he cohesiveness requirement of Rule 23(b)(2) is more stringent

than the predominance and superiority requirements for maintaining a class

action under Rule 23(b)(3).”). The Eighth Circuit has explained that a class is not

suitable for 23(b)(2) certification when the defendant’s “conduct cannot be

evaluated        without reference    to   the   individual   circumstances of      each

plaintiff.” Harris v. Union Pacific Railroad Company, 953 F.3d 1030, 1038 (8th Cir.

2020).




                                            51
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 52 of 53



      The sole explanation provided by Plaintiff as to why this Rule applies is that

journalists are being targeted. (ECF Doc. No. 3 at pp. 5-6). But whether journalists

are, in fact, being targeted requires an individual assessment of the particular facts

applicable to each incident: was the class member readily identifiable as a news

media member, were they actually gathering news, was the news media member

engaging in obstructive behavior or other unlawful conduct, was the officer’s

conduct actually focused on the news media member versus others engaging in

unlawful conduct, and was the officer’s conduct reasonable in light of the totality

of the circumstances? Thus, the touchstone of cohesiveness is not established.

                                  CONCLUSION

      For the foregoing reasons, Defendants respectfully request that the Court

deny Plaintiff’s motions for class certification and for a TRO.


Dated: June 5, 2020                           ERIK NILSSON
                                              Interim Minneapolis City Attorney
                                              By

                                              /s/ Heather P. Robertson
                                              Heather P. Robertson (#0390470)
                                              Kristin R. Sarff (#388003)
                                              Assistant City Attorneys
                                              Office of the Minneapolis City Attorney
                                              City Hall, Room 210
                                              350 S. Fifth Street
                                              Minneapolis, MN 55415
                                              Telephone: 612-673-3949
                                              heather.robertson@minneapolismn.gov
                                              kristin.sarff@minneapolismn.gov



                                         52
   CASE 0:20-cv-01302-WMW-DTS Document 29 Filed 06/05/20 Page 53 of 53




                                        Attorneys for Defendants City of
                                        Minneapolis and Chief of Minneapolis
                                        Police Medaria Arradondo


Dated: June 5, 2020                     KEITH ELLISON
                                        Attorney General
                                        State of Minnesota

                                        /s/ Liz Kramer
                                        LIZ KRAMER (#0325089)
                                        Solicitor General
                                        JULIANNA F. PASSE (#0397317)
                                        LEAH HEDMAN (#0280501)
                                        Assistant Attorneys General
                                        445 Minnesota Street, Suite 1400
                                        St. Paul, Minnesota 55101-2131
                                        (651) 757-1010 (Voice)
                                        (651) 282-5832 (Fax)
                                        liz.kramer@ag.state.mn.us
                                        ATTORNEYS FOR DEFENDANTS
                                        MINNESOTA DEPARTMENT OF
                                        PUBLIC SAFETY COMMISSIONER
                                        JOHN         HARRINGTON          AND
                                        MINNESOTA          STATE      PATROL
                                        COLONEL MATTHEW LANGER, IN
                                        THEIR OFFICIAL AND INDIVIDUAL
                                        CAPACITIES




                                   53
